Citation Nr: 1012947	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected total left knee arthroplasty from November 1, 
2007. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Service-connected total left knee arthroplasty is 
productive of chronic pain and chronic weakness with range 
of motion from 15 degrees extension to 100 degrees flexion 
at the worst.

 2. Service-connected total left knee arthroplasty is 
productive of mild anterior/posterior ligament instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
service-connected total left knee arthroplasty from November 
1, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).

2. The criteria for a separate rating of 10 percent for mild 
instability associated with service-connected total left 
knee arthroplasty have been met from November 1, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must 
inform a claimant about the information and evidence not of 
record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Additionally, the Court of Appeals 
for Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective 
date of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Board notes that the Veteran was 
not sent any VCAA notice prior to the November 2006 rating 
decision.  Letters discussing how the Veteran could 
substantiate a disability rating were sent in May 2008 and 
July 2008.  These letters also advised the Veteran of the 
types of evidence he should submit or request that VA 
obtain.  

The Board acknowledges the defective timing of the notices 
to the Veteran, but finds that no prejudice has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board notes that, as a matter of law, providing 
the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to 
an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield, 444 F.3d 1328, 
1328 (Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
Here, the Veteran was provided with both a SOC and SSOC 
after receiving notice of how to substantiate his claim.  
Therefore, the Board finds that any prejudice that could 
have resulted from the untimeliness of the May 2008 and July 
2008 letters was resolved by subsequent readjudication. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's private treatment 
records and the report of a February 2008 VA examination 
were reviewed by both the AOJ and the Board in connection 
with adjudication of the claim.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claim.

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the examiner 
reviewed the claims file, documented the Veteran's 
subjective complaints and medical history, and evaluated the 
Veteran.  Thereafter, in the report she provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability 
rating.  Nothing suggests that the findings of the examiner 
were not representative of the Veteran's disability or 
inconsistent with the medical history outlined in the claims 
file.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the Veteran's service-connected disabilities.  
The Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the Board has 
considered the propriety of staged ratings in assessing the 
Veteran's service-connected disability.

The Veteran's service-connected total left knee arthroplasty 
has been assigned a 30 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2009).  The Veteran contends 
that he has pain and weakness severe enough to warrant a 
higher rating evaluation.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5055 provides for a 100 percent rating 
evaluation for one year after implantation of the 
prosthesis.  A 60 percent rating is warranted where there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Where there are 
intermediate degrees of residual weakness, pain or 
limitation of motion, rating is done by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, and 5262, relating to 
ankylosis of the knee, limitation of extension of the leg, 
and impairment of the tibia and fibula, respectively.  A 
minimum rating of 30 percent for a prosthetic knee 
replacement is assigned.  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 
degrees or more, a 60 percent rating is assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  
Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is assigned where flexion is limited to 30 
degrees.  Flexion limited to 15 degrees warrants a 30 
percent evaluation. 

Under Diagnostic Code 5261, extension of the leg limited to 
5 degrees warrants a 0 percent rating.  Where extension is 
limited to 10 degrees, a 10 percent rating is assigned.  
Where extension is limited to 15 degrees, a 20 percent 
rating is assigned.  Where extension is limited to 20 
degrees, a 30 percent rating is assigned.  Where extension 
is limited to 30 degrees, a 40 percent rating is assigned.  
Where extension is limited to 45 degrees, a 50 percent 
rating is assigned. 

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion of the 
two bones with moderate knee or ankle disability warrants a 
rating of 20 percent.  Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating.
  
By way of background, in August 2006, the Veteran filed a 
claim for temporary total rating evaluation for 
convalescence after a total left knee replacement.  His 
surgery was performed in September 2006, and the 100 percent 
disability rating was assigned for one year after the 
surgery, pursuant to Diagnostic Code 5055.  A 30 percent 
rating was assigned, effective November 1, 2007.  

The relevant medical evidence includes a report of a 
February 2008 VA examination and private treatment records.  
A November 2007 private treatment record reveals range of 
motion from 0 to 120 degrees and an objective finding of 
chronic left knee weakness with chronic residual pain.  

At the February 2008 VA examination, the Veteran reported 
that that he seems unstable, cannot bend down or climb 
stairs, and has difficulty getting out of a car, and that 
his left knee locks up whenever he sits for periods of time.  
His subjective symptoms included giving way, instability, 
pain, and subluxation/dislocation and locking at least 
daily.

The examiner observed an antalgic gait, tenderness on the 
whole knee pain at rest, weakness, and abnormal motion.  He 
noted crepitation, clicks or snaps, grinding, and mild 
anterior/posterior instability.  Testing of medial 
collateral ligaments was normal.  The examiner noted the 
surgically absent meniscus, but no locking, dislocation or 
effusion.  Range of motion was from 0 to 110 degrees, with 
weakness causing further limitation of flexion to 100 
degrees with repetition.  

A November 2008 private orthopedic evaluation documented the 
Veteran's subjective complaints of pain with weight-bearing, 
getting up from a chair, and when lying on his side.  
Physical examination range of motion from -15 degrees 
extension to 100 degrees flexion.  There was sensitivity to 
palpation.  The physician stated that the knee was stable to 
varus/valgus stress.  

Based on the above findings, the Board determines that a 
rating in excess of 30 percent is not warranted for the 
Veteran's left knee under Diagnostic Code 5055.  
Specifically, the competent evidence does not reveal severe 
painful motion or weakness.  In this regard, the Board notes 
that Diagnostic Code 5055 allows for rating under Diagnostic 
Codes 5256, 5261, and 5262.  However, there is no evidence 
of ankylosis of the joint or impairment of the tibia and 
fibula to warrant any rating under either Diagnostic Code 
5256 or 5262.  With regard to Diagnostic Code 5261, 
extension of the knee is noted to have lost at most 15 
degrees of movement, which would warrant only a 20 percent 
rating.  Further, weakness on repetition only reduced the 
Veteran's flexion of the left knee by 10 degrees to 100 
degrees total, which would not warrant any rating under 
Diagnostic Code 5260.  Therefore, the Board concludes that 
the Veteran's service-connected total left knee arthroplasty 
does not meet the criteria of severe pain and weakness for a 
60 percent rating under Diagnostic Code 5055.  Further, the 
Board finds that ratings in excess of 30 percent under 
Diagnostic Codes 5256, 5261, and 5262 and a separate rating 
for limitation of flexion under Diagnostic Code 5260 are 
also not warranted. 

However, the Board does find that a separate 10 percent 
rating for slight instability is appropriate under 
Diagnostic Code 5257.  In this regard, the Board notes that 
the February 2008 VA examiner specifically stated that the 
Veteran has mild anterior/posterior ligament instability.  
Therefore, the Board assigns a separate 10 percent rating 
for mild instability associated with service-connected total 
left knee arthroplasty, from November 1, 2007, pursuant to 
Diagnostic Code 5257.  A rating in excess of 10 percent is 
not warranted without medical evidence of at least moderate 
instability. 

As indicated, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any additional functional impairment associated with 
the Veteran's service-connected total left knee arthroplasty 
from November 1, 2007 so as to warrant further contemplation 
of alternate rating codes.   

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
total left knee arthroplasty, and appreciates the impairment 
he subjectively experiences.  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, as reflected by the above discussion, 
the preponderance of the evidence is against a rating in 
excess of 30 percent under Diagnostic Code 5055 and a rating 
in excess of 10 percent under Diagnostic Code 5257 for 
service-connected total left knee arthroplasty.  Therefore, 
his claim must be denied.
Extraschedular and TDIU ratings

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral 
for an extraschedular rating include marked interference 
with employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1) (2009).  In the present case, the Board finds no 
evidence that the Veteran's service-connected left knee 
disability presents such an unusual or exceptional 
disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  Both the 
subjective complaints and objective findings are 
contemplated by the schedular rating criteria.  Therefore, 
the Board concludes that referral for an extraschedular 
rating is not warranted in this case. 

Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 
6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this 
case, the Veteran has not filed a claim for TDIU, nor has he 
alleged that he cannot work due solely to his service-
connected left knee disability.  The record also does not 
otherwise suggest that consideration of a TDIU rating is 
warranted.  Therefore, the Board determines that further 
contemplation of such rating is not necessary. 


ORDER

A rating in excess of 30 percent for service-connected total 
left knee arthroplasty 


pursuant to Diagnostic Code 5055 is denied from November 1, 
2007.

A separate rating of 10 percent for mild instability 
associated with service-connected total left knee 
arthroplasty is granted from November 1, 2007 onward, 
pursuant to Diagnostic Code 5257.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


